Citation Nr: 0101940	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-21 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness, with signs or symptoms claimed as fatigue, rhinitis, 
memory loss, headaches, and peripheral neuropathy.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for an acquired sinus 
condition, including a deviated septum and rhinitis.

4.  Entitlement to service connection for fatigue.

5.  Entitlement to service connection for memory loss.

6.  Entitlement to service connection for inguinal hernia 
disability.

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
September 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.


REMAND

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the VA is obligated to assist the claimant in 
the developing the facts pertinent to the claim.  The other 
salient features of the new statutory provisions impose the 
following obligations on the Secretary (where they will be 
codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 103A(c)(1)). (b) 
Records of relevant medical treatment or examination of 
the claimant at Department health-care facilities or at 
the expense of the Department, if the claimant furnishes 
information sufficient to locate those records (38 
U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-

  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)). 

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The Board notes that the claims for service connection for 
headaches, rhinitis, fatigue, and a neurological disability 
were each denied as not well grounded.  There is some medical 
evidence showing the current existence of the claimed 
conditions and each of the claims were denied (at least in 
part) on the basis that there is no medical "nexus" 
evidence linking them to service.   This gives rise to 
questions as to whether the veteran's due process rights 
would be violated were the Board to adjudicate the claims on 
the merits, as dictated by the newly enacted statue in the 
first instance.

A November 1996 VA general medical examination report makes 
reference to a diagnosis of right and left small inguinal 
hernias at the Los Angeles VAMC.  During the hearing before 
the RO, the veteran referred to a diagnosis of a mild hernia 
by a VA physician, though he could not remember the doctor's 
name.  He has also made reference to a post-service diagnosis 
of migraine headaches.  It is not clear whether he was 
referring to private or VA treatment.  

In the December 1999 supplemental statement of the case, the 
RO adjudicated the claim for psychiatric disability under a 
standard that includes the requirement of a "clear 
diagnosis" of PTSD.  The regulations were amended on June 
18, 1999, and retroactive to March 7, 1997, to require 
"medical evidence diagnosing" PTSD rather than a "clear 
diagnosis" of PTSD.  See 38 C.F.R. § 3.304(f) (2000).  The 
new regulations are liberalizing regulations more favorable 
to the veteran's claim and should be applied in the present 
case accordingly.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The Board further notes that during a January 1999 
VA psychiatric examination, the examiner asserted that a 
diagnosis of PTSD "could be considered," and did in fact 
render an Axis I diagnosis of PTSD.  This same examiner also 
rendered a more definite diagnosis of a depressive disorder 
and stated that this (like PTSD) was "an occurrence that has 
been studied and documented in Gulf veterans."  He further 
noted the veteran's fatigue and memory problems in this 
context.  It recommended that the veteran be further 
evaluated (and treated) by other specialists, including a 
neurologist.  

The Board views the foregoing as sufficient to warrant 
further collaborative medical opinions by a psychiatrist and 
a neurologist as to whether the veteran's memory loss and 
fatigue are part of a service-related undiagnosed illness, 
depression, or PTSD, or are otherwise related to his period 
of active service.

The U.S. Court of Appeals for Veterans Claims (Court) in 
Zarycki v. Brown, 6 Vet. App. 91 (1993) set forth the 
framework for establishing the presence of a recognizable 
stressor which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court noted that the evidence 
necessary to establish the existence of the recognizable 
stressor during service will vary depending on whether or not 
the veteran was "engaged in combat with the enemy" under 
38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 3.304 
(2000).  Whether or not a veteran "engaged in combat with the 
enemy" must be determined through recognized military 
citations or other service department evidence.  In other 
words, the claimant's bare assertions that he "engaged in 
combat with the enemy" are not sufficient, by themselves, to 
establish this fact.  The record must first contain 
recognized military citations or other supportive evidence to 
establish that he "engaged in combat with the enemy."  If the 
determination with respect to this step is affirmative, then 
(and only then), a second step requires that the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

During his December 1999 RO hearing, the veteran asserted he 
had received a combat medic badge.  A DD Form 214 associated 
with the claims file shows that he received the expert field 
medical badge, but does not reflect receipt of the combat 
medic badge.  The RO and the veteran should attempt to 
resolve this apparently inadvertent discrepancy.

The veteran testified as to seeing two dead soldiers who died 
in a motor pool explosion outside his barracks.  Earlier 
correspondence indicates that this explosion took place in 
the motor pool during a weapons check.  This incident appears 
to be the veteran's primary claimed PTSD stressor.  The 
veteran has also described witnessing burning oil wells as a 
PTSD stressor.

In evaluating this and other claims, it must be noted that 
service medical records associated with the claims file do 
not appear complete.  For example, there is no service 
discharge or service entrance examinations reports associated 
with the claims file.  Since there is a question as to 
whether rhinitis pre-existed service (as raised in the 
December 1999 supplemental statement of the case) the service 
entrance examination would be important in this regard.  

In light of the foregoing, the Board finds that further 
development is warranted.  Accordingly, the case is REMANDED 
for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should request the 
veteran to identify all records of 
treatment pertinent to his claims.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records that have not been 
previously obtained by the RO and 
associate them with the claims folder.  
The records sought should include any 
additional service medical records and 
any private or VA medical records showing 
treatment or diagnosis for a hernia, 
migraine headaches, or any other claimed 
condition.

If the RO is unable to obtain any such 
records, the RO must identify to the 
veteran the records it is unable to 
obtain, briefly explain the efforts made 
to obtain those records, and describe any 
further action to be taken with respect 
to the claim.  Records of a Federal 
department or agency must be sought until 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain these records would be 
futile. 

2.  The veteran should be contacted and 
asked whether he received the combat 
medic badge in addition to the expert 
field medical badge.  If he asserts he 
received the combat medic badge, he and 
the RO should make an effort to verify 
whether this assertion is correct.

3.  The RO should request the veteran to 
again provide a comprehensive statement 
concerning those events he claims as in-
service stressors.  It is imperative that 
the claimant provide the circumstances of 
each incident, including the dates, 
locations, his unit of assignment, and 
the names and units of assignment of 
those he recalls being wounded or killed.  
The veteran is advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information can not be conducted.

4.  If, and only if, the veteran has 
provided any additional information by 
which meaningful research may be 
performed, the RO should attempt to 
confirm any of the stressors supplied by 
the veteran through all appropriate 
channels, such as the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, 
Springfield, Virginia, 22150.  USASCRUR 
should be requested to provide any 
additional information that might 
corroborate the veteran's alleged 
stressor or stressors.  All supporting 
documents regarding the veteran's claimed 
stressor(s), to include the December 1999 
RO hearing transcript and his October 
1996 stressor statement, should be sent 
to the USASCRUR (if warranted).

5.  Following the above, the RO should 
also consider whether the veteran should 
be considered to be a combat veteran for 
purposes of 38 U.S.C.A. § 1154 (West 
1991) and its implementing regulation, 
38 C.F.R. § 3.304(d) (2000).  This 
determination should be based on review 
of the service personnel records, the 
testimony and statements provided by the 
veteran, and a complete review of the 
record.  The RO should also review the 
record and indicate if the veteran's lay 
accounts are credible.

6.  The veteran should be examined by a 
VA psychiatrist to determine whether any 
psychiatric disorder or disorders are 
present and, if so, the correct 
diagnostic classification of any disorder 
present.  The examination report should 
include a detailed account of all 
pathology found to be present.  The 
examiner should provide specific response 
to the following questions:

(a)  Does the veteran have a psychiatric 
disability?

(b)  Is it at least as likely as not that 
any psychiatric disability found is 
related to, or has been chronically 
worsened by, the veteran's active 
service?  The examiner should indicate 
the basis for the opinion and fully 
explain the rationale.

(c)  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the credible "stressor(s)" that caused 
the disorder and the evidence upon which 
was relied to establish the existence of 
the stressor(s).

(d)  The examiner should comment 
explicitly as to whether any event 
claimed by the veteran as a stressor or 
stressors are of the quality required to 
produce PTSD.  If so, the examiner should 
also comment explicitly upon whether 
there is a link between such a stressor 
or stressors and the correct symptoms, if 
any.

7.  The RO should arrange for a 
neurological examination of the veteran.  
The claims folder and copy of this REMAND 
should be made available to the physician 
for review in conjunction with the 
examination.  The examiner should attempt 
to answer the questions set forth below 
in the context of whether any claimed or 
found disability is as likely as not (a 
50 percent probability or more) related 
to service.

Following the examinations and a review 
of the record, including the service 
medical records and all previous VA 
examination reports, the examiner should 
address the following questions:

(a) What is the correct diagnosis of the 
veteran at this time?  The examiner 
should specifically address whether a 
diagnose of peripheral neuropathy, memory 
loss, headaches or fatigue is warranted 
in this case.

(b)  With respect to each such diagnosed 
disability, what is the degree of medical 
probability that the disability is 
causally related to service? 

(c) What is the degree of medical 
probability that any disability is 
attributable to an undiagnosed illness 
causally related to service in the 
Persian Gulf?  Headaches, fatigue, and 
memory loss should each be discussed in 
this analysis. 

8.  The veteran should also be afforded a 
VA examination regarding his claims for 
service connection for a hernia, 
rhinitis, and a deviated septum.  For 
each such disability found, the examiner 
should answer the following:

(a) What is the nature and extent of the 
veteran's disability?   

(b) What is the degree of medical 
probability that any of these 
disabilities are causally related to 
service or, if pre-existing service, were 
chronically worsened by the veteran's 
active service?  Particular attention 
should be paid to the question of the 
degree of medical probability that any 
rhinitis or deviated septum found 
preexisted service.  The examiner should 
also discuss whether the veteran's 
rhinitis should be classified as a 
"chronic" condition, as shown in an 
October 1990 service medical record. 

9.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO should implement corrective procedures 
at once.

10.  After completion of the above, the 
RO should readjudicate the claims with 
consideration given to all of the 
evidence of record, including any 
additional evidence obtained by the RO on 
remand.  The RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions that are subsequently 
issued also should be considered.  

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for final 
appellate review.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




